                                                                                                                                                                                                                                                                                      L/
eaA;.;;:O_;;.
          24.;;;5,;;,B.a;(R,;;;ev,;;,.,;;;02;;;/0;;;;8/,;;;20;,;;.19;.a).:.,:lu::,dga;;m;;;en;;.t;;;,in;;.aC;;;;r;;;;im.:..:in::;;al.;;.P;;,;;etty;;,.,;;;Cas;;;;;e;;;(;;;M;;;;od;;;,ifi;;;;1ed~)- - - ~ - - - - - - - - - - - - - - . , , , . ; ; P . : ; 1 a g a ; ; e"'-1o.:..:f.:...1 /



                                                                 UNITED STATES DISTRICT COURT
                                                                                    SOUTHERN DISTRICT OF CALIFORNIA

                                       United States of America                                                                                                 JUDGMENT IN A CRIMINAL CASE
                                                                    V.                                                                                          (For Offenses Committed On or After November l, 1987)


                                   Erika Aracely Blas-Ramirez                                                                                                   Case Number: 3:19-mj-22982




REGISTRATION NO. 87751298

THE DEFENDANT:                                                                        JUL 2 9 2019
 12:1 pleaded guilty to count(s) _l~of~C~o~m~pl~a~in~t_ _ _ _ _ _ _ _ _-1-,.,m./~i:j~~~~OO~-+---
  •   was found guilty to count( s)
      after a plea of not guilty.
      Accordingly, the defendant is.adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                                               Nature of Offense                                                                                                                                              Count Number(s)
8:1325                                                        ILLEGAL ENTRY (Misdemeanor)                                                                                                                                    1

   D The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
  •        Count(s)
                                  ------------------
                                                                                                                                                                  dismissed on the motionofthe United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States B.ureau of Prisons to be
imprisoned for a term of:

                                                      A\         TIME SERVED                                                                        •        -------~_days

  12:l Assessment: $10 WAIVED 12:l Fine: WAIVED
  12:1 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.
  D Court recommends defendant be deported/removed with relative, - - - - ' - - - - - - - - - charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court .and
United States Attorney of any material change in the defendant's economic circumstances .
                                                                                                                                                                                                                                 . :;.,,,
                                                                                                                                                         Monday, July 29, 2019
                                                                                                                                                         Date of Imposition of Sentence



                                                                                                                                                         lllilLtil:::LOcK
                                                                                                                                                         UNITED STATES MAGISTRATE JUDGE


Clerk's Office Copy                                                                                                                                                                                                                           3:19-mj-22982
